Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion). Furthermore,
                Mayo stipulated to the sentence he received in his guilty plea agreement.
                Therefore, we conclude that the district court did not abuse its discretion
                at sentencing, and we
                            ORDER the judgment of conviction AFFIRMED.




                                                         So, pea                  J.
                                                   Hardesty


                                                                                  J.
                                                   Douglas




                cc: Hon. Valerie Adair, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(C) 1947A